Citation Nr: 0200351	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  01-06 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Orlando Regional Sand Lake 
Hospital on April 28, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from September 1959 to May 
1980.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 2000 rating decision of the Department 
of Veterans Affairs (VA) Medical Center in Tampa, Florida.  

The Board is of the opinion that the evidence has raised the 
issue of entitlement to service connection for hypertension.  
That issue has not been developed for appellate review and is 
referred to the RO for initial consideration.  


FINDINGS OF FACT

1. Service connection is currently in effect for coronary 
artery spasm, rated 30 percent disabling, hemorrhoids, and 
the residuals of a fracture of the right zygomatic arch 
and orbital floor, each rated as noncompensable.  

2. The veteran received treatment at Orlando Regional Sand 
Lake Hospital on April 28, 2000 for a hypertensive 
emergency caused by medication prescribed for cholesterol.

3. Treatment received at Orlando Regional Sand Lake Hospital 
on April 28, 2000 was for a medical emergency which was 
associated with a service connected disability.  VA 
facilities were not feasibly available.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred in connection with treatment 
rendered at Orlando Regional Sand Lake Hospital on April 28, 
2000 have been met.  38 U.S.C.A. § 1728 (West 1991); 
38 C.F.R. § 17.120 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records show that, in October 1979 the 
veteran was hospitalized with a recent onset of retrosternal 
chest discomfort.  It was noted that she was an active duty 
Nursing Supervisor with approximately 19 years regular Army 
service, including an overseas tour in the Republic of 
Vietnam.  She was admitted to the Coronary Care Unit where 
she continued to have multifocal PVC's and was placed on an 
intravenous infusion of Lidocaine.  It was noted in the 
hospital report that she was also taking the medications 
Inderal and sublingual Nitroglycerin.  A blood pressure 
reading of 120/90 was noted.  Laboratory studies showed 
cholesterol levels in the 325 to 350 range.  She was 
discharged with a plan for further consultation at Walter 
Reed Army Medical Center.  She underwent coronary angiography 
at that facility, with a questionable lesion of one of the 
coronary arteries noted.  It was believed that she had a 
coronary artery spasm.  Subsequently service connection for 
coronary artery spasm was granted.

The veteran was seen at the emergency room of Orlando 
Regional Sand Lake Hospital on April 28, 2000.  At that time, 
she presented with complaints of headaches and blurry vision.  
She stated that her symptoms began when she started taking 
the medication Colestid.  Blood pressure readings of 234/119 
and 222/76 were recorded.  An EKG was reported as abnormal.  
She was placed on the medication Procardia.  The differential 
diagnoses included hypertensive emergency.  The final 
diagnosis was elevated blood pressure.  

In her substantive appeal, the veteran related that she had 
been prescribed the drug Colestid by a VA outpatient facility 
as treatment for her high cholesterol.  After taking this 
drug for several days she began to notice the symptoms, such 
as persistent heart palpitations, headaches and blurred 
vision.  She stated that she consulted by phone with the VA 
facility and was advised that she should immediately proceed 
to the nearest ER facility for immediate treatment.  It was 
found that the medication had interacted with the medication, 
Inderal, which she had been taking for many years as 
treatment for her service connected heart disorder.  

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all the following must be shown:

(a) That treatment was either:

(1) for an adjudicated service-connected 
disability, or

(2) for a nonservice-connected disability 
associated with and held to be 
aggravating an adjudicated service-
connected disability, or

(3) for any disability of a veteran who 
has a total disability permanent in 
nature resulting from a service-connected 
disability (does not apply outside of the 
States, Territories, and possessions of 
the United States, the District of 
Columbia, and the Commonwealth of Puerto 
Rico);

(4) For any illness, injury or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. § ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and

(c) That no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. § 
1728 (West 1991 & Supp. 1995); 38 C.F.R. § 17.120 (2001).

The veteran is service connected for coronary artery spasm.  
It is noted that the veteran served as a nursing supervisor 
for many years while on active duty.  As such, the Board 
finds her statements to be both credible and competent.  She 
states that she was prescribed the medication Colestid as 
treatment for elevated cholesterol.  Cholesterol is not 
considered to be a disability per se, but rather a laboratory 
finding.  However, the Board finds any medication prescribed 
for cholesterol is de facto associated with treatment for the 
service connected coronary artery disorder.  Also, based on a 
review of the emergency room report and the statements from a 
VA medical staff member as reported by the veteran, the Board 
finds that the treatment was emergent and the a VA facility 
was not feasibly available in view of the nature of the 
emergency.  

Under these circumstances, the veteran has met all of the 
criteria for the payment or reimbursement of the medical 
expenses incurred at Orlando Regional Sand Lake Hospital on 
April 28, 2000.  


ORDER

Payment or reimbursement of unauthorized medical treatment 
incurred at Orlando Regional Sand Lake Hospital on April 28, 
2000 is granted.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

